


Exhibit 10.5




AMENDMENT No. 1 of LNG SALE AND PURCHASE AGREEMENT (FOB)


THIS AMENDMENT NO. 1 OF LNG SALE AND PURCHASE AGREEMENT (FOB) (this
“Amendment”), dated 11 September, 2015, is hereby entered into by and between
SABINE PASS LIQUEFACTION, LLC, a Delaware limited liability company whose
principal place of business is located at 700 Milam St., Suite 800, Houston, TX
77002 (“Seller” or “CCLNG”), and CENTRICA PLC (“Buyer”), a company registered in
England & Wales whose principal place of business is located at Millstream,
Maidenhead Road, Windsor, SL4 5GD, United Kingdom. Buyer and Seller are
sometimes hereinafter referred to individually as a “Party” and collectively as
the “Parties”.


WHEREAS, Buyer and Seller entered into that certain LNG Sale and Purchase
Agreement (FOB) dated March 22, 2013 (the “Agreement”).


WHEREAS, the Parties wish to ensure conformity of Section 26.1 (Trade Law
Compliance) of the Agreement to the requirements of the applicable orders.


WHEREAS, this Amendment is hereby entered into by the Parties pursuant to
Section 24.4 (Amendments and Waiver) of the Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and agreements made
herein, the Parties, intending to be legally bound, hereby agree as follows:




AGREEMENT


1.
Definitions. Capitalized terms used but not defined herein shall have the
meaning provided in the Agreement.



2.
Amendment.



Parties agree to delete Section 26.1 (Trade Law Compliance) in its entirety and
replace it with the following:
“Buyer acknowledges and agrees that it will resell or transfer LNG purchased
hereunder for delivery only to countries identified in Ordering Paragraph B of
DOE/FE Order No. 3307, issued July 12, 2013 in FE Docket No. 13-42-LNG and/or to
purchasers that have agreed in writing to limit their direct or indirect resale
or transfer of such LNG to such countries. Buyer further commits to cause a
report to be provided to both Cheniere Marketing, LLC and Seller that identifies
the country of destination, upon delivery, into which the exported LNG was
actually delivered, and to include in any resale contract for such LNG the
necessary conditions to insure that both Cheniere Marketing, LLC and Seller are
made aware of all such actual destination countries. Alternatively, if Buyer
resells or transfers LNG purchased hereunder to countries identified in Ordering
Paragraph F of DOE/FE Order No. 3669, issued June 26, 2015 in combined FE Docket
Nos. 13-30-LNG, 13-42-LNG and 13-121-LNG, Buyer acknowledges and agrees that it
may resell or transfer LNG purchased hereunder for delivery only to the
countries identified in Ordering Paragraph F of DOE/FE Order No. 3669, issued
June 26, 2015, in combined FE Docket Nos. 13-30-LNG, 13-42-LNG and 13-121-LNG
and/or to purchasers that have agreed in writing to limit their direct or
indirect resale or transfer of such LNG to such countries. Buyer further commits
to cause a report to be provided to both Cheniere Marketing, LLC and Seller that
identifies the country of destination, upon delivery, into which the exported
LNG was actually delivered, and to include in any resale contract for such LNG
the necessary conditions to ensure that both Cheniere Marketing, LLC and Seller
are made aware of all such actual destination countries. Each Party agrees to
comply with the Export Authorizations. If any Export Authorization requires
conditions to be included in this Agreement then, within fifteen (15) days
following the issuance of the Export Authorization imposing such condition, the
Parties shall discuss the appropriate changes to be made to this Agreement to
comply with such Export Authorization and shall amend this Agreement
accordingly. Buyer represents and warrants that

1

--------------------------------------------------------------------------------




the final delivery of LNG received pursuant to the terms of this Agreement are
permitted and lawful under United States of America laws and policies, including
the rules, regulations, orders, policies, and other determinations of the United
States Department of Energy, the Office of Foreign Assets Control of the United
States Department of the Treasury and the Federal Energy Regulatory Commission,
and Buyer shall not take any action which would cause any Export Authorization
to be withdrawn, revoked, suspended or not renewed. Buyer shall promptly provide
to Seller all information required by Seller and Cheniere Marketing, LLC, to
comply with the Export Authorizations and shall provide the delivery destination
reports (as described in this Section 26.1) for all LNG sold hereunder, to
Seller and Cheniere Marketing, LLC, not later than the fifteenth (15th) Day of
the Month following the Month in which any relevant LNG is delivered to the
country of destination. In addition to the information required pursuant to this
Section 26.1, such delivery destination reports shall contain any other
information required by the applicable Export Authorization.”
3.
Miscellaneous

a.
Force and Effect. All provisions of the Agreement not specifically amended
hereby shall remain in full force and effect.

b.
Further Assurances. Each Party hereby agrees to take all such action as may be
necessary to effectuate fully the purposes of this Amendment, including causing
this Amendment or any document contemplated herein to be duly registered,
notarized, attested, consularized and stamped in any applicable jurisdiction.

c.
Governing Law. This Amendment shall be governed by and construed in accordance
with the laws of the State of New York (United States of America) without regard
to principles of conflict of laws that would specify the use of other laws.

d.
Confidentiality; Dispute Resolution; Immunity. The provisions of Section 19
(Confidentiality), Section 21.1 (Dispute Resolution), and Section 21.4
(Immunity) of the Agreement shall apply in this Amendment as if incorporated
herein mutatis mutandis on the basis that references therein to the Agreement
are to this Amendment.

e.
Entire Agreement. The Agreement, as amended by this Amendment, constitutes the
entire agreement between the Parties, and includes all promises and
representations, express or implied, and supersedes all other prior agreements
and representations, written or oral, between the Parties relating to the
subject matter thereof.

f.
Amendments and Waiver. This Amendment may not be supplemented, amended, modified
or changed except by an instrument in writing signed by all Parties. A Party
shall not be deemed to have waived any right or remedy under this Amendment by
reason of such Party’s failure to enforce such right or remedy.

g.
Successors. The terms and provisions of this Amendment shall inure to the
benefit of and shall be binding upon the Parties and their respective successors
and permitted assigns.

h.
Severability. If a court of competent jurisdiction or arbitral tribunal
determines that any clause or provision of this Amendment is void, illegal, or
unenforceable, the other clauses and provisions of the Amendment shall remain in
full force and effect and the clauses and provisions which are determined to be
void, illegal, or unenforceable shall be limited so that they shall remain in
effect to the maximum extent permissible by law.

i.
No Third Party Beneficiaries. Except as expressly contemplated by the Agreement,
nothing in this Amendment shall entitle any party other than the Parties to this
Amendment to any claim, cause of action, remedy or right of any kind.


2

--------------------------------------------------------------------------------




j.
Counterparts. This Amendment may be executed by signing the original or a
counterpart thereof (including by facsimile or email transmission). If this
Amendment is executed in counterparts, all counterparts taken together shall
have the same effect as if the undersigned parties hereto had signed the same
instrument.

[Remainder of page intentionally left blank]



3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned Parties has caused this Amendment to
be executed as of the date first above written.
SELLER:
 
BUYER:
Sabine Pass Liquefaction, LLC
 
Centrica plc
 
 
 
 
 
/s/ Grant E. McCracken
 
/s/ V M Hanafin
Name:
Grant E. McCracken
 
Name:
V M Hanafin
Title:
Vice President, Commercial Operations
 
Title:
Managing Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




Signature Page to Amendment No. 1 of LNG Sale and Purchase Agreement

